Title: To Thomas Jefferson from Jacob Crowninshield, 6 December 1806
From: Crowninshield, Jacob
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington 6th Decr ’06
                        
                        I enclose Mr Garland’s letter just rec’d from Baltimore. I regret extremely to find you have never
                            rec’d the fish. it was sent in the middle of the summer from Salem, & the Captain is now upon his second voyage. from
                            what is mentioned in the letter I can not but expect you’ll soon hear of it.
                  With the highest respect I am your obedt
                            servt
                        
                            Jacob Crowninshield
                     
                        
                    